Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristopher Lance Anderson on 3 May 2021.

The application has been amended as follows: 
Claim 1 line 4:  “a second outer surface on [[the ]]an”
Claim 9 line 1:  “wherein the airfoil”
Claim 13 line 4:  “a second outer surface on [[the ]]an”
Claim 15 line 2:  “by the one or”
Claim 16 line 1:  “aligning the airfoil”
Claim 18 line 1:  “arranging [[at]]a”
Claim 20 line 1:  “mounting the airfoil”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments distinguish over the prior rejection based upon Roberts (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JASON FOUNTAIN/Examiner, Art Unit 3745  

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745